Citation Nr: 1226946	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A February 2007 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable (zero percent) rating.  A December 2007 rating decision, in pertinent part, denied the peripheral neuropathy claims. 

The December 2007 rating decision also denied entitlement to service connection for peripheral neuropathy of the right upper extremity, and the Veteran perfected an appeal of that determination as well.  In a February 2010 rating decision, a decision review officer (DRO) granted service connection for that disorder with a 20 percent rating, effective in August 2007.  There is no indication in the claims file or the Virtual claims file that the Veteran appealed either the initial rating or effective date.  Thus, this issue is not before the Board, and it will not be addressed in the decision below.  See generally Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030   (Fed. Cir. 1997). 

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder and has been reviewed.
The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

In February 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC completed the additional development as directed by the February 2011 remand.

2.  The preponderance of the evidence shows there is no currently diagnosed peripheral neuropathy of either the left upper or bilateral lower extremities.

3.  The preponderance of the evidence shows the Veteran's bilateral hearing loss to have manifested at no higher than Roman Level II in the right ear, and no higher than Level III in the left ear.  An exceptional pattern of hearing impairment has not manifested during any part of the initial rating period.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(a) and (e) (2011).

2.  The requirements for entitlement to service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(a) and (e) (2011).

3.  The requirements for entitlement to service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.3033.307(a)(6), 3.309(a) and (e) (2011).

4.  The requirements for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the bilateral hearing loss disability, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to that claim would serve no useful purpose.

As concerns the service connection claims, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the December 2007 rating decision, VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See38 C.F.R. § 3.159(c).  The case was remanded in part to obtain related records not then in the claims file.  Neither the Veteran nor his represented asserts that there are additional records that need to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peripheral neuropathy becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

The Veteran claims entitlement to service connection for peripheral neuropathy as secondary to his service connected diabetes mellitus.  Thus, Wallin element 2 is shown by the evidence of record.  The Veteran's wife testified at the hearing that the Veteran loses sensation while walking and falls as a result because he cannot feel his feet.  Transcript, p. 5.  The  Veteran testified that a VA physician assistant at the medical facility where the Veteran is treated diagnosed the Veteran with peripheral neuropathy.  See id.
Private records of August 2007 note the Veteran's diagnosis of non-insulin- dependent diabetes mellitus.  The entry notes the neurological examination was unremarkable.

The neurological part of the November 2007 diabetes examination revealed Cranial nerves II - XII intact except for audition.  The Veteran is right handed, and his grip was good bilaterally.  Reflexes were physiologic without pathologic reflexes.  In the upper extremities, two-point tactile sensation was slightly longer at 4-5 mm, rather than 3 mm, in the fourth and fifth digits bilaterally, especially on the left.  Sterognosis was good.  In the lower extremities there was mildly reduced appreciation of vibration, light touch, and pinprick in the toes and forefeet.  Toe position sense was maintained.  The examiner diagnosed bilateral carpal tunnel syndrome, greater on the left, and also noted early or minimal signs and symptoms of peripheral sensory neuropathy in the lower extremities bilaterally without evidence of motor impairment.  The examiner also noted, however, that an electromyograph was needed to determine if the Veteran in fact had diabetic sensory neuropathy.

A December 2007 addendum notes the electromyograph revealed mild right median neuropathy but no evidence of left medial neuropathy.  The study did not meet minimal nerve conduction criteria for diabetic polyneuropathy in either upper or lower extremity.

The Veteran's VA outpatient records of his monthly visits in February and March 2008 note strength and reflexes were symmetrical, and his sensory also was intact and symmetrical.  A May 2009 entry notes a diabetic sensory foot examination with a 10 gram filament was normal.

The June 2011 neurological examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he first noticed numbness and tingling in his hands and toes approximately three years before the examination.  He reported further that it was more noticeable on the right and it was intermittent.  The Veteran denied having taken any medication for neuropathy as well as any weakness of any extremity.  He reported that he occasionally awoke at night with numbness and tingling in his hands, but he thought it was because he tended to sleep with his head on one arm or the other.  The examiner noted the Veteran's employment put him at risk for carpal tunnel syndrome.  Physical examination of the upper extremities revealed mildly positive Tinel's and Phalen's signs bilaterally.  Grip was strong and equal with no muscle atrophy.  Vibration sense, stereognosis, and sensation to light touch and pin prick were intact, except in the left hand, which was somewhat reduced.  Examination of the feet revealed vibration sense as well as position sense of the great toe to be intact.  Sensation to light touch and pin prick were also intact.  A June 2011 electromyograph revealed bilateral carpal tunnel syndrome of the upper extremities.  There was no evidence of peripheral sensory neuropathy such as diabetic neuropathy.

In light of the above medical evidence, the Board finds Wallin element 1 is not shown by the evidence, as the Veteran does not have a confirmed diagnosis of peripheral neuropathy.  All three elements must be present.  The Board notes a problem list in the outpatient records note diabetic neuropathy, but there was no discussion or mention in the entry of the two electromyographs that showed no neuropathy.

The Board also acknowledges the testimony of the Veteran's wife at the hearing, and that she is fully competent to testify to the symptoms she has observed in the Veteran.  38 C.F.R. § 3.159(a)(2).  The Board finds rendering a diagnosis of and the etiology for peripheral neuropathy is beyond the training and experience of the average layperson.  The Board notes there is no evidence The Veteran's wife has medical training.  Further, the clinical and diagnostic tests of record revealed no evidence of diabetic neuropathy.

As concerns the Veteran's testimony that a VA PA diagnosed him with peripheral neuropathy, the Board finds the preponderance of the medical evidence of record shows such a diagnosis, if made, was not a confirmed diagnosis, as shown by the several normal sensory examinations and the electromyographs.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.310.
The Board also notes the Veteran's service in Vietnam, where he is presumed to have been exposed to herbicides.  Acute and subacute peripheral neuropathy are among the diseases deemed associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  The regulation, however, describes acute and subacute peripheral neuropathy as a transient peripheral neuropathy that appears within weeks of exposure to an herbicide agent and resolves within two years of the date of onset.  Id., Note (2).  The June 2011 examination report notes the Veteran reported he first noticed his symptoms three years earlier, which was decades after the Veteran's final presumed exposure to a herbicide agent and his separation from active service.  See 38 C.F.R. § 3.307(a).  Thus, there is no factual basis for service connection on a presumptive basis either as a chronic disease or a disease associated with herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(a) and (e).

Bilateral Hearing Loss Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's hearing loss.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

The February 2007 audio examination report reflects the Veteran reported he had difficulty hearing the television, telephone, and soft voices; and, his wife complained he played the television too loud.  The Veteran reported further that he had difficulty understanding in crowds.  The examiner noted the Veteran was relaxed and friendly, and he had good speech, communication, and eye contact.

Audio testing showed the Veteran's hearing loss manifested as follows: Right ear: 500 Hertz(Hz), 15 decibels (db); 1000 Hz, 25 db; 2000 Hz, 40 db; 3000 Hz, 80 db; 4000 Hz, 85 db; for an average of 58.75 db.  Speech recognition was 100 percent.  Left ear: 500 Hz, 15 db; 1000 Hz, 25 db; 2000 Hz, 45 db; 3000 Hz, 75 db; 4000 Hz, 80 db; for an average of 56.25 db.  Speech recognition was 100 percent.

The examiner noted the Veteran traveled from a different altitude for the examination, and he reported his ears hat not popped by time for the appointment.  The test was repeated with the same results.  The report notes otoscopy revealed clear canals, and the tympanic membranes appeared healthy and intact.

An exceptional pattern of hearing impairment was not shown by the test results.  The audiometrics show the Veteran's right ear to have manifested at Roman Numeral Level I, and left ear at Level II.  See Table VI.  Those two levels intersect at the noncompensable rate.  Table VII.

At the hearing, the Veteran and his wife reported the Veteran's hearing acuity essentially as he described it at the February 2007 examination.  The Board remanded for another examination.

The March 2011 examination report reflects the examiner conducted a review of the claims file as part of the examination, and that the Veteran is a retired railroad worker.  The Veteran reported he had never worn hearing aids.  Audio testing showed the Veteran's hearing loss manifested as follows: Right ear: 500 Hertz(Hz), 35 decibels (db); 1000 Hz, 40 db; 2000 Hz, 55 db; 3000 Hz, 95 db; 4000 Hz, 100 db; for an average of 73 db.  Speech recognition was 92 percent.  Left ear: 500 Hz, 35 db; 1000 Hz, 40 db; 2000 Hz, 50 db; 3000 Hz, 80 db; 4000 Hz, 85 db; for an average of 61 db.  Speech recognition was 90 percent.  An exceptional pattern of hearing impairment was not shown by the test results, and the examiner noted both ears showed good speech recognition ability.

The examiner noted the Veteran's hearing acuity and speech recognition had decreased since the 2007 examination.  Nonetheless, the objective results show the right ear to have manifested at Level II, and the left ear at Level III.  See Table VI.  Those levels also intersect at the noncompensable rate.  Table VII.  The examiner noted the Veteran's hearing loss would have an impact on occupational functioning, but the Veteran was eligible for hearing aids, and he was a good candidate for them, as the Veteran could hear well when speech is loud enough.  Further, with the use of hearing aids, the Veteran's hearing loss would not preclude him from working.

The Board notes the decrease in the Veteran's hearing as compared to the results of the 2007 examination; but staged ratings are not appropriate, as the manifestations of the hearing loss disability have remained relatively stable throughout the course of the appeal.  See Fenderson, 12 Vet. App. at 126-127.  As noted, the higher puretone thresholds and lower speech discrimination scores were not of a degree to warrant a compensable rating.  While the Board is sympathetic to the Veteran's claim, disability ratings must be assigned according to the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The Board finds, however, that the severity of the Veteran's hearing loss disability is fully contemplated by the rating criteria, and the exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule, which means his hearing loss disability is not exceptional.  In the absence of an exceptional disability picture, the threshold test is not met for referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a claim for a total disability evaluation on the basis of individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran retired from working due to age or eligibility by duration of work.  See VA examination reports.  There is no indication that the Veteran's unemployment is related to his service-connected hearing loss disability.  Further, the March 2011 examination report reflects the examiner opined that, with use of hearing aids, the Veteran is not precluded from pursuing employment due to his hearing loss.  The examiner noted further that the Veteran was a good candidate for hearing aids.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, is denied. 

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, is denied. 

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


